       Case 4:17-cr-00064-BMM Document 48 Filed 06/09/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                   CR 17-64-GF–BMM

                   Plaintiff,                   ORDER

       vs.

JONATHAN PAUL SCHULZ,

                   Defendant.

     Upon Defendant’s Motion to Continue (Doc. 47), and with good cause

shown, IT IS HEREBY ORDERED that motion hearing set for June 10, 2021 is

VACATED and RESET for June 16, 2021 at 1:30 p.m. before the undersigned.

     DATED this 9th day of June, 2021.
Case 4:17-cr-00064-BMM Document 48 Filed 06/09/21 Page 2 of 2
